DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on February 12, 2021.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.  Applicant’s IDS was also considered.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display control unit” in Examiner’s Note:  although claim 15 includes the limitation “display control unit”, it does not invoke 35 USC 112(f) because the structure element “a display unit” is recited in the claim language.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14, 17, 18, and 20 (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present application, 
claims 1-14 and 17 disclose “a display control unit configured to perform control to display…” where “configured to perform control to display” is not supported in the specification as to how the applicant is performing “…control to display…” in order to show possession of the invention at the time of filing.    While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of performing “…control to display…”.  Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant has full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). 
claims 18 and 20 disclose “a generating unit configured to generate display information…” where “configured to generate display information” is not supported in the specification as to how the applicant is generating “…display information…” in order to show possession of the invention at the time of filing.    While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of generating “…display information…”.  Simply stating or re-stating the claim limitation Examiner’s note:  The generating limitation does not have support on how the applicant is generating.  However, there is support on how the applicant is transmitting the generated display information.   
 Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a display control unit configured to preform control to display” found in claims 1-14 and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “a generating unit” found in claims 18 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No association between the structure and the function can be found in the specification.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 17 and 20 are directed to a computer program per se or data 
Functional descriptive material claimed in combination with an appropriate computer readable medium to enable the functionality to be realized is patent eligible subject matter if it is capable of producing a useful, concrete and tangible result when used in the computer system.  Compare Warmerdam to In re Lowry 32 USPQ2d 1031 where a memory with a data structure that increased computing efficiency was patentable.
The computer readable medium loaded with a computer program and in association with a computer provides the functional descriptive material in usable form to permit the functionality to be realized with the computer.  A program product which does not explicitly include such a medium, a program per se, a signal or other type of transmission media that fails to include the hardware necessary to realize the functionality (e.g., a transmitter or a receiver), and a piece of paper with the functional descriptive material written on it are all examples of media which are not believed to enable the functionality to be realized with the computer. “[I]nstructions for creating…” is considered as a source code or software per se.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-16 and 18-19 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).  Although claims 17 and 20 are not statutory categories (see 101 rejection above), for compact prosecution, the examiner is providing the full analysis for all claims.


An information processing apparatus comprising: a display control unit configured to perform control to display deposit and withdrawal information regarding a deposit and a withdrawal at an event and related information relating to the deposit and the withdrawal in chronological order for each event on a basis of savings and settlement information regarding savings or settlement of a user and behavior history information in accordance with behavior of the user.  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to perform control to display deposit and withdrawal information regarding a deposit and a withdrawal at an event and related information relating to the deposit and the withdrawal in chronological order for each event on a basis of savings and settlement information regarding savings or settlement of a user and behavior history information in accordance with behavior of the user recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The display control unit in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 16-20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a display control unit.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 16, 17, and 18-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 16, 17, and 18-20 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  Dependent claim 15 recites a display unit which is considered an additional element that does not amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, it does not add significantly more (also known as an “inventive concept”) to the exception.  It is also considered an additional element that does not integrate the abstract idea into a practical application.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas (US 2016/0027124 A1) in view of Hoffman (US 2002/0016764 A1).   
Regarding claim(s) 1, 16, and 17:
Rojas teaches:
An information processing apparatus comprising: a display control unit configured to perform control to display deposit and withdrawal information regarding a deposit and a withdrawal at an event (Rojas:  Fig. 4.  Figure 4 shows a display of account transaction information regarding an event.)
	Rojas does not teach, however, Hoffman teaches:  
…and related information relating to the deposit and the withdrawal in chronological order for each event on a basis of savings and settlement information regarding savings or settlement of a user and behavior history information in accordance with behavior of the user.  (Hoffman:  pgh 15.  “It is a further object of the present invention to provide a system wherein the fields of the text document include expenses, date, and name of party…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Rojas to include the teachings of Hoffman because “…tracking transactions such as travel and sales expenses is a necessary but cumbersome exercise...”  (Rojas:  pgh 17).  

Regarding claim(s) 2: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 1.  Rojas further teaches:
2. The information processing apparatus according to claim 1, wherein the display control unit displays the deposit and withdrawal information and the related information in chronological order in a form of a strip.  (Rojas:  Fig. 4.)

Regarding claim(s) 3: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 2.  Rojas further teaches:
3. The information processing apparatus according to claim 2, wherein the related information includes at least one of settlement related information relating to settlement, event related information relating to the event, date and time related information relating to date and time, location related information relating to a location or transportation related 

Regarding claim(s) 4: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 3.  Rojas further teaches:
4. The information processing apparatus according to claim 3, wherein the display control unit displays the related information using text, an image, a moving image or combination thereof.  (Rojas:  Fig. 4.  Text and images are used on a display control unit to display related information)

Regarding claim(s) 5: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 1.  Rojas further teaches:
5. The information processing apparatus according to claim 1, wherein a plurality of users belonging to a same group is able to participate in the event, and the display control unit displays the deposit and withdrawal information and the related information in chronological order for each of the plurality of users.  (Rojas:  pgh 45-46)

Regarding claim(s) 6: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 5.  Rojas further teaches:
6. The information processing apparatus according to claim 5, wherein the deposit and withdrawal information includes common withdrawal information common among the plurality of users and unique withdrawal information unique for each of the plurality of users.  (Rojas:  pgh 45-46)

Regarding claim(s) 7: 

7. The information processing apparatus according to claim 6, wherein the common withdrawal information includes bill sharing information regarding an amount of money shared by dividing a total amount among the plurality of users.  (Rojas:  pgh 45-46)

Regarding claim(s) 8: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 5.  Rojas further teaches:
8. The information processing apparatus according to claim 5, wherein the display control unit displays the deposit and withdrawal information and the related information of other users within a same group in chronological order for a user belonging to a predetermined group.  (Rojas:  Fig. 4)

Regarding claim(s) 9: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 1.  Rojas further teaches:
9. The information processing apparatus according to claim 1, wherein the deposit and withdrawal information and the related information are editable.  (Rojas:  pgh 193)

Regarding claim(s) 10: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 1.  Rojas further teaches:
10. The information processing apparatus according to claim 1, wherein the deposit and withdrawal information and the related information are shareable with other users for each of the event.  (Rojas:  pgh 34)

Regarding claim(s) 11: 

11. The information processing apparatus according to claim 10, wherein the deposit and withdrawal information and the related information of the other users are searchable for each of the event.  (Rojas:  pgh 101)

Regarding claim(s) 12: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 1.  Rojas further teaches:
12. The information processing apparatus according to claim 1, wherein behavior of the user is identifiable through the settlement.  (Rojas:  pgh 60)

Regarding claim(s) 13: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 12.  Rojas further teaches:
13. The information processing apparatus according to claim 12, wherein the event is different for each service to be provided, and the settlement is made at a dedicated account of the user who subscribes the service. (Rojas:  pgh 59-61) 

Regarding claim(s) 14: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 13.  Rojas further teaches:
14. The information processing apparatus according to claim 13, wherein the service includes service of a travel, a music live, a rental car or a wedding.  (Rojas:  pgh 31)

Regarding claim(s) 15: 
The combination of Rojas/Hoffman, as shown in the rejection above, discloses the limitations of claim 2.  Rojas further teaches:
15. The information processing apparatus according to claim 2, further comprising: a display unit, wherein the display control unit 100 SYP329926WO01 displays the deposit and withdrawal information and the related information on the display unit in chronological order in a form of a strip, (Rojas:  Fig. 4)
and in a case where all of the deposit and withdrawal information and the related information are not displayable within a screen of the display unit, makes all the information displayable in response to operation by the user.  (Rojas:  pgh 91)

Regarding claim(s) 18, 19, and 20:
Rojas teaches:
18. An information processing apparatus comprising: a generating unit configured to generate display information which displays deposit and withdrawal information 101SYP329926WO01regarding a deposit and a withdrawal at an event (Rojas:  Fig. 4.  Figure 4 shows a display of account transaction information regarding an event.)
a transmitting unit configured to transmit the generated display information to other information processing apparatuses.  (Rojas:  Fig. 7.  Figure 7 shows a display the allows the sharing of display information.)
	Rojas does not teach, however, Hoffman teaches:  
…and related information relating to the deposit and the withdrawal for each event in chronological order on a basis of savings and settlement information regarding savings or settlement of a user and behavior history information in accordance with behavior of the user; and (Hoffman:  pgh 15.  “It is a further object of the present invention to provide a system wherein the fields of the text document include expenses, date, and name of party…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Rojas to include the teachings of Hoffman because “…tracking transactions such as travel and sales expenses is a necessary but cumbersome exercise...”  (Rojas:  pgh 17).  
 








Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Nichols (US 2019/0213690 A1) discloses a user interface for tracking deposits and expenses.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	March 11, 2022
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698